Note: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2009-3138


                                DONALD J.A. KENNEDY,

                                                             Petitioner,

                                            v.

                          DEPARTMENT OF THE AIR FORCE,

                                                             Respondent.


        Ariel E. Solomon, Tully Rinckey, P.L.L.C., of Albany, New York, argued for
petitioner. On the brief was Greg T. Rinckey.

      David F. D’Alessandris, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With him
on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Kirk T. Manhardt, Assistant Director.


Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2009-3138

                             DONALD J.A. KENNEDY,

                                                            Petitioner,

                                         v.

                       DEPARTMENT OF THE AIR FORCE,

                                                            Respondent.

                                  Judgment
ON APPEAL from the       Merit Systems Protection Board

In CASE NO(S).           CH3443050393-A-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, ARCHER, and LINN, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT



DATED __December 10, 2009_______                     /s/ Jan Horbaly ________
                                                      Jan Horbaly, Clerk